                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION
AUTO OWNERS INSURANCE                               )
COMPANY,                                            )
                                                    )
              Plaintiff(s),                         )
                                                    )
    V.                                              )        No. 1: l 9-CV-00066-SNLJ
                                                    )
BLAIR LEASING, LLC, et al. ,                        )
                                                    )
              Defendant(s).                         )


                       CASE MANAGEMENT ORDER-TRACK 2: STANDARD

      Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan and the

Differentiated Case Management Program of the United States District Court of the Eastern

District of Missouri, and the Rule 16 Conference held on August 5, 2019.

      IT IS HEREBY ORDERED that the following schedule shall apply in this case, and will

be modified only upon a showing of exceptional circumstances:

      I.          SCHEDULING PLAN

         1.       This case has been assigned to Track 2 (Standard).

       2.     All motions for joinder of additional parties or amendment of pleadings shall be
filed no later than October 31, 2019.

      3.          Disclosure shall proceed in the following manner:

              (a) The parties shall make all disclosures required by Rule 26(a)(l), Fed. R. Civ.
P., no later than July 15, 2019.

            (b) Plaintiff shall disclose all expert witnesses and shall provide the reports
required by Rule 26(a)(2), Fed.R.Civ.P., no later than November 29, 2019, and shall make
expert witnesses available for depositions, and have depositions completed, no later than
December 30, 2019 .

            (c)    Defendant shall disclose all expert witnesses and shall provide the reports
required by Rule 26(a)(2), Fed. R. Civ. P., no later than January 30, 2020, and shall make
expert witnesses available for depositions, and have depositions completed, no later than
February 28, 2020 .
             (d)    The presumptive limits of ten (10) depositions per side as set forth in Rule
30(a)(2)(A), Fed. R. Civ. P. , and twenty-five (25) interrogatories per party as set forth in Rule
33(a), Fed. R. Civ. P., shall apply.

             (e)    Requests for physical or mental examinations of parties pursuant to Rule 35,
Fed. R. Civ. P. are not anticipated.

              (f)   The parties shall complete all discovery in this case no later than April 30,
2020.

             (g)   Motions to compel shall be pursued in a diligent and timely manner, but in
no event filed more than eleven (11) days following the discovery deadline set out above.

       4.    This case shall be referred to alternative dispute resolution on March 1, 2020, and
that reference shall terminate on May 1, 2020.

      5.    Any motions to dismiss, for summary judgment or motions for judgment on the
pleadings must be filed no later than May 1, 2020. Opposition briefs shall be filed no later than
June 1, 2020 and any reply brief may be filed no later than June 15, 2020.

        6.    Any motions under Daubert shall be filed no later than May 1, 2020.


        II.   ORDER RELATING TO TRIAL

        This action is set for a JURY trial on August 17, 2020, at 09:00 AM.

     In this case, unless otherwise ordered by the Court, the attorneys shall, not less than
twenty (20) days prior to the date set for trial:

       1.     Stipulation: Meet and jointly prepare and file with the Clerk a JOINT Stipulation
of all uncontested facts, which may be read into evidence subject to any objections of any party
set forth in said stipulation (including a brief summary of the case which may be used on Voir
Dire).

        2.    Witnesses:

             (a) Deliver to opposing counsel, and to the Clerk, a list of all proposed witnesses,
identifying those witnesses who will be called to testify and those who may be called.

              (b) Except for good cause shown, no party will be permitted to call any witnesses
not listed in compliance with this Order.

        3.    Exhibits:

              (a) Mark for identification all exhibits to be offered in evidence at the trial
(Plaintiffs to use Arabic numerals and defendants to use letters, e.g., Pltf-1 , Deft.-A, or Pltf
Jones-I , Deft Smith-A, if there is more than one plaintiff or defendant), and deliver to opposing
counsel and to the Clerk a list of such exhibits, identifying those that will be introduced into
evidence and those that may be introduced. The list shall clearly indicate for each business
record whether the proponent seeks to authenticate the business record by affidavit or

                                                 -2-
declaration pursuant to Fed. R. Evid. 902(11) or 902(12).

               (b) Submit said exhibits or true copies thereof, and copies of all affidavits or
declarations pursuant to Fed. R. Evid. 902(1 l)or 902(12), to opposing counsel for examination.
Prior to trial, the parties shall stipulate which exhibits may be introduced without objection or
preliminary identification, and shall file written objections to all other exhibits.

             (c) Except for good cause shown, no party will be permitted to offer any exhibits
not identified or not submitted by said party for examination by opposing counsel in compliance
with this Order. Any objections not made in writing at least ten (10) days prior to trial may be
considered waived.

      4.    Depositions, Interrogatory Answers, and Request for Admissions:

              (a) Deliver to opposing counsel and to the Clerk a list of all interrogatory
answers or parts thereof and depositions or parts thereof (identified by page and line numbers),
and answers to requests for admissions proposed to be offered in evidence. At least ten (10)
days before trial, opposing counsel shall state in writing any objections to such testimony and
shall identify any additional portions of such depositions not listed by the offering party which
opposing counsel proposes to offer.

             (b) Except for good cause shown, no party will be permitted to offer any
interrogatory answer, or deposition or part thereof, or answer to a request for admissions not
listed in compliance with this Order. Any objections not made as above required may be
considered waived.

       5.    Instructions: Submit to the Court and to opposing counsel their written request for
instructions and forms of verdicts reserving the right to submit requests for additional or
modified instructions at least ten (10) days before trial in light of opposing party's requests for
instructions. (Each request must be supported by at least one pertinent citation.).

      6.     Trial Brief: Submit to the Court and opposing counsel a trial brief stating the legal
and factual issues and authorities relied on and discussing any anticipated substantive or
procedural problems.

      7.    Motions In Limine: File all motions in limine to exclude evidence, and submit a
courtesy copy directly to the Court's chambers, at least ten (10) days before trial.

      Failure to comply with any part ofthis order may result in the imposition of sanctions.

      Dated this 5th day of August, 2019.



                                                   sIBml~•
                                                   UNITED STATES DISTRICT ruDGE




                                                 -3-
